Case: 16-30858      Document: 00514083749         Page: 1    Date Filed: 07/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-30858                                   FILED
                                  Summary Calendar                             July 21, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
IVORY L. SIMON,

                                                 Plaintiff-Appellant

v.

JAMES LEBLANC; TERRY L. TERRELL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CV-201


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Ivory L. Simon, Louisiana prisoner # 505008, appeals the district court’s
grant of the appellees’ motion for summary judgment in this 42 U.S.C. § 1983
suit, which raised claims concerning deliberate indifference to serious medical
needs. Simon argues that these defendants are liable to him under the theory
of respondeat superior and because they denied his grievances.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30858    Document: 00514083749      Page: 2   Date Filed: 07/21/2017


                                 No. 16-30858

      We review the grant of a motion for summary judgment de novo. Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment “shall” be entered “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a).
      “Under section 1983, supervisory officials are not liable for the actions of
subordinates on any theory of vicarious liability.” Thompkins v. Belt, 828 F.2d
298, 303 (5th Cir. 1987). Accordingly, Simon’s argument that the appellees are
responsible for the wrongs perpetrated upon him because they had supervisory
authority is unavailing.     See id.    Because a prisoner does not have a
constitutional right to have his grievances resolved to his liking, Simon’s
argument that the appellees are liable to him because they denied his
grievances likewise fails. See Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir.
2005).
      AFFIRMED.




                                        2